                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


MONROE J. WALTON, III,

                    Petitioner,
                                                    Case No. 20-cv-1051-pp
        v.

UNITED STATES OF AMERICA,

                    Respondent.


       ORDER DENYING MOTION TO VACATE, SET ASIDE OR CORRECT
     SENTENCE UNDER 28 U.S.C. §2255 (DKT. NO. 1), DECLINING TO ISSUE
        CERTIFICATE OF APPEALABILITY AND DISMISSING CASE WITH
                              PREJUDICE


        On July 13, 2020, the petitioner filed a motion to vacate, set aside or

correct his sentence under 28 U.S.C. §2255, challenging his conviction in

United States v. Monroe J. Walton III, Case No. 17-cr-108 (E.D. Wis.). Dkt. No.

1. The motion asserts that the petitioner’s sentence violates the United States

Supreme Court’s decision in United States v. Davis, __ U.S. __, 139 S. Ct. 2319

(2019). Id. at 3. Because the petitioner plainly is not entitled to relief, the court

denies the §2255 motion and dismisses the case.

I.      Background

        A.    Underlying Case

              1.    Indictment

        On June 13, 2017, the grand jury returned an indictment against the

petitioner, Javon Walton and Devontea Walton. United States v. Monroe Walton


                                          1
III, Case No. 17-cr-108 (E.D. Wis.), Dkt. No. 1. Count One charged all three

with conspiring to (1) commit Hobbs Act robberies in violation of 18 U.S.C.

§1951, (2) take a motor vehicle by force, violence and intimidation with the

intent to cause death and serious bodily harm in violation of 18 U.S.C.

§2119(1) and (3) brandish, carry and use a firearm during and in relation to

and to possess a firearm in furtherance of crimes of violence in violation of 18

U.S.C. §924(c). Id. at 1-2. Count Two charged the petitioner and Javon Walton

with the April 9, 2017 Hobbs Act robbery of a Sprint store in violation of 18

U.S.C. §§1951(a) and 2. Id. at 3. Count Three charged the petitioner and Javon

Walton with the April 14, 2017 Hobbs Act robbery of a Metro PCS store in

violation of 18 U.S.C. §§1951(a) and 2. Id. at 4. Count Four charged the

petitioner and Devontea Walton with the May 5, 2017 Hobbs Act robbery of a

US Cellular store in violation of 18 U.S.C. §§1951(a) and 2. Id. at 5. Count Five

charged the petitioner and Devontea Walton with knowingly using, carrying

and brandishing a firearm during and in relation to that crime of violence in

violation of 18 U.S.C. §§924(c)(1)(A)(ii) and 2. Id. at 6. Count Six charged the

petitioner and Devontea Walton with taking a motor vehicle by force, violence

and intimidation with the intent to cause death and serious bodily harm in

violation of 18 U.S.C. §§2119(1) and 2. Id. at 7. Count Seven charged the

petitioner and Devontea Walton with knowingly using, carrying and

brandishing a firearm during and in relation to that crime of violence in

violation of 18 U.S.C. §§924(c)(1)(A)(ii) and 2. Id. at 8.




                                          2
             2.    Plea agreement

      On September 25, 2018, the petitioner (represented by Attorney Craig

Johnson) signed a plea agreement. Dkt. No. 77 at 15. The plea agreement was

filed on October 24, 2018. Dkt. No. 77. The agreement stated that the

petitioner was pleading to Counts Two, Three, Four and Five of the indictment.

Id. at ¶4. In the agreement, the petitioner acknowledged that he had read and

fully understood “the nature and elements of the crimes with which he ha[d]

been charged” and that his attorney fully explained “the terms and conditions

of the plea agreement.” Id. at ¶3. The petitioner acknowledged, understood and

agreed that he was guilty of the offenses in Counts Two, Three, Four and Five

of the indictment. Id. at ¶5. He admitted that facts attached to the plea

agreement established his guilt beyond a reasonable doubt and were true and

correct. Id. He stated that he understood and agreed that the maximum term of

imprisonment for Counts Two, Three and Four was twenty years in prison, a

$250,000 fine, three years of supervised release and an unspecified amount of

restitution; he understood and agreed that Count Five carried a “[m]andatory

minimum of seven years and up to life in prison” consecutive to any other

sentence, a maximum of five years of supervised release and a $250,000 fine.

Id. at ¶6. The petitioner acknowledged, understood and agreed that he had

“discussed the relevant statute as well as the applicable sentencing guidelines

with his attorney.” Id. at ¶7.

      The agreement also laid out the elements of the charges. Id. at ¶¶9-10. It

said that the parties understood and agreed that in order to sustain the Hobbs

                                        3
Act robbery charges in Counts Two, Three and Four, the government would

have had to prove beyond a reasonable doubt that (1) “[the petitioner] or his

accomplice knowingly obtained money from or in the presence of a person,” (2)

“[the petitioner] or his accomplice did so by means of robbery,” (3) “[the

petitioner] or his accomplice believed that the person parted with the money

because of the robbery,” and (4) “the robbery affected interstate commerce.” Id.

at ¶9. The parties confirmed that they understood and agreed that in order to

sustain the charge of brandishing a firearm during a crime of violence in Count

Five, the government would have been required to prove that (1) the petitioner

committed the Hobbs Act robbery alleged in Count Four and (2) “[the

petitioner’s] accomplice used and brandished a firearm during that crime, and

[the petitioner] had advance knowledge that his accomplice possessed a

firearm.” Id. at ¶10.

      The petitioner acknowledged and agreed “that his attorney . . . discussed

the applicable sentencing guidelines provisions with him to [the petitioner’s]

satisfaction.” Id. at ¶13. He acknowledged and understood “that the sentencing

guidelines recommendations contained in this agreement [did] not create any

right to be sentenced within any particular sentence range, and that the court

[might] impose a reasonable sentence above or below the guidelines range. Id.

at ¶15. The parties acknowledged, understood and agreed that the sentencing

court could “consider relevant conduct in calculating the sentencing guidelines

range, even if the relevant conduct [was] not the subject of the offenses to

which [the petitioner] [was] pleading guilty.” Id. at ¶16. “The parties agree[d] to

                                         4
recommend to the sentencing court that the applicable base offense level for

the offense charged in Counts Two, Three and Four” was 20. Id. at ¶17. They

agreed that the government would recommend that “a two level increase under

Sentencing Guidelines Manual § 2B3.1(b)(2) [was] applicable to the offense level

for the offense charged in Count Two because a threat of death was made.” Id.

at ¶18.

      “The parties agree[d] to recommend . . . that a five-level increase under

Sentencing Guidelines Manual § 2B3.1(b)(2) [was] applicable to the offense level

for the offense charged in Count Three because the offense level involved the

use of a firearm.” Id. at ¶19. The parties understood and acknowledged “that

the government agreed to recommend . . . a three-level increase for the multiple

counts involved under Sentencing Guidelines Manual § 3D1.4 [was] applicable

to determine the combined offense level of 28 for the offenses charged in

Counts Two, Three, and Four.” Id. at ¶20. The government agreed to

recommend a two-level decrease under U.S.S.G. §3E1.1(a) for the petitioner’s

acceptance of responsibility, “but only if [the petitioner] exhibit[ed] conduct

consistent with the acceptance of responsibility,” including but not limited to

the petitioner’s “voluntary identification and disclosure to the government of

any and all actual or potential victims of the offense prior to sentencing.” Id. at

¶21. They agreed that if the court determined at the time of sentencing that the

defendant was entitled to that two-level reduction, the government would make

a motion under U.S.S.G. §3E1.1(b) for an additional one-level increase because

of the defendant’s timely agreement to plead guilty. Id.

                                         5
      The government agreed to recommend a sentence “at the low end of the

guideline range applicable to the Hobbs Act robbery counts, as determined by

the sentencing court.” Id. at ¶24. It further agreed not to object to petitioner’s

“request that the sentence on Counts Two, Three, and Four run concurrent to

his probation revocation sentence in Waukesha County Circuit Court Case

Number 2015CF1551.” Id. The parties acknowledged and understood “that the

sentence on Count Five must run consecutive to any other sentence, including

a state sentence.” Id. The parties acknowledged, understood and agreed that

“[t]he sentencing court [would] make its own determinations regarding any and

all issues relating to the imposition of sentence and [might] impose any

sentence authorized by law up to the maximum penalties” set forth in the

agreement. Id. at ¶25. The petitioner acknowledged, understood and agreed

that under the terms of the agreement, he could not “move to withdraw the

guilty plea solely as a result of the sentence imposed by the court.” Id. at ¶26.

      The agreement also contained the petitioner’s waiver of rights. Based on

the agreement, the petitioner “knowingly and voluntarily waive[d] his right to

appeal his sentence in this case and further waive[d] his right to challenge his

conviction or sentence in any post-conviction proceeding, including but not

limited to a motion pursuant to 28 U.S.C. §2255.” Id. at ¶35. The petitioner’s

waiver included “the waiver of any claim that (1) the statutes or Sentencing

Guidelines under which [the petitioner] is convicted or sentenced are

unconstitutional, and (2) the conduct to which the [the petitioner] has admitted

does not fall within the scope of the statutes or Sentencing Guidelines.” Id.

                                         6
“This waiver [did] not extend to an appeal or post-conviction motion based on

(1) any punishment in excess of the statutory maximum, (2) the sentencing

court’s reliance on any constitutionally impermissible factor, such as race,

religion, or sex, (3) ineffective assistance of counsel in connection with the

negotiation of the plea agreement or sentencing, or (4) a claim that the plea

agreement was entered involuntarily.” Id.

      The agreement provided that if the petitioner “violate[d] any term of [the]

agreement at any time, engage[d] in any further criminal activity prior to

sentencing, or fail[ed] to appear for sentencing, [the] agreement [would] become

null and void at the discretion of the government.” Id. at ¶42. If the agreement

“[was] revoked or if [the petitioner’s] conviction ultimately [was] overturned,

then the government retain[ed] the right to reinstate any and all dismissed

charges and to file any and all charges which were not filed because of [the]

agreement.” Id. Finally, the petitioner acknowledged, understood and agreed

that he was “plead[ing] guilty freely and voluntarily because he [was] in fact

guilty,” and that “no threats, promises, representations, or other inducements

ha[d] been made, nor agreements reached, other than those set forth in [the]

agreement, to induce [the petitioner] to plead guilty.” Id. at ¶43.

            3.     Change-of-plea hearing

      On December 12, 2018, the court held a change-of-plea hearing. Dkt. No.

87. The petitioner appeared in person with Attorney Johnson. Id. at 1. The

court’s minutes reflect that during the hour-long hearing, the court placed the

petitioner under oath, reviewed the plea agreement with him, questioned him,

                                         7
“recounted that Counts Two, Three, and Four involved maximum prison terms

of twenty years, a maximum fine of $250,000, and a maximum of three years of

supervised release,” recounted that “Count Five carried a mandatory minimum

prison term of seven years and a maximum of life, to run consecutively to any

other sentence” and mentioned that each charge carried a “mandatory special

assessment of $100” for a total of $400. Id. “The court found that [the

petitioner] understood his trial rights, the penalties associated with the charge,

the possible civil ramifications of a conviction, and the uncertainty of his

ultimate sentence.” Id. “The court also found that the defendant entered the

plea knowingly and voluntarily, without threats or promises.” Id. “The court

accepted [the petitioner’s] plea of guilty and found [the petitioner] guilty of the

offense charged in the indictment.” Id.

             4.    Sentencing hearing

      On April 23, 2019, the court conducted the sentencing hearing. Dkt. No.

102. The petitioner appeared in person with Attorney Johnson. Id. at 1.

Attorney Johnson confirmed that he and the petitioner had reviewed the

presentence investigation report, the addendum and letters from family

members; the government confirmed that it also had reviewed those

documents. Id. The court explained that the sentencing guidelines in the

presentence report were advisory, but that the law required the court to begin

its sentencing analysis with those advisory guidelines and consider their

application to the factors in 18 U.S.C. §3553. Id.




                                          8
      The court calculated a base offense level of 20 under U.S.S.G. §2B3.1(a),

“a 2-level enhancement under §2B3.1(b)(2)(F) because co-defendant Javon

Walton made a death threat during the offense,” “a 5-level enhancement under

§2B3.1(b)(2)(E) because one of the co-defendants brandished or possessed a

gun,” a “3-level enhancement for multiple counts,” “a 2-level reduction for

acceptance of responsibility” under §3E1.1(a) and a 1-level decrease under

§3E1.1(b) for the timeliness of that acceptance, for an adjusted offense level of

25. Id. at 1-2. Neither party objected to that calculation. Id. at 2. The court

calculated the petitioner’s criminal history category as VI. Id. Again, the

petitioner did not object. Id. An adjusted offense level of 25 in criminal history

category VI resulted in an advisory sentencing range of one hundred ten to one

hundred thirty-seven months on the Hobbs Act robbery counts. Id.

      Count Five—the §924(c) gun charge—carried a mandatory minimum

penalty of eighty-four months consecutive to any other sentence the court

might impose. Id. So the court added eighty-four months to the low and high

ends of the advisory range for the Hobbs Act robberies, which resulted in a

total advisory sentencing range of one hundred ninety-four to two hundred

twenty-one months. Id. Neither party objected to the court’s calculation, and

each gave their respective sentencing recommendations: the government

recommended that the court impose a sentence of fourteen years of

imprisonment, while the petitioner argued for a sentence of eighty-five months

of imprisonment. Id. at 2.




                                         9
      The court concluded that a below-guidelines sentence of one hundred

months of incarceration followed by five years of supervised release was

sufficient but not more than necessary to address the §3553 factors. Id. at 3.

The court also ordered the petitioner to pay a special assessment of $400 and

restitution of $11,214.72. Id. The court agreed to recommend that the Bureau

of Prisons place the petitioner in a facility as close to Milwaukee as possible. Id.

      The court entered judgment on May 3, 2019. Dkt. No. 103. The court’s

judgment reflected the sentence: sixteen months on Count Two, sixteen

months on Count Three to run concurrently with the sentence imposed for

Count Two, and sixteen months on Count Four to run concurrently with the

sentences imposed for Counts Two and Three, and eighty-four months on

Count Five (the §924(c) count) to run consecutively to the sentences imposed

on Counts Two through Four, for a total sentence of one hundred months of

imprisonment. Id. at 2. The court entered an amended judgment a week later,

correcting the petitioner’s middle initial. Dkt. No. 105. The petitioner did not

appeal.

      B.     Petitioner’s Motion to Vacate, Set Aside or Correct Sentence Under
             28 U.S.C. §2255 (Dkt. No. 1)

      Fourteen months later, the petitioner filed this motion to vacate, set

aside or correct his sentence under 28 U.S.C. §2255. Walton v. United States,

Case No. 20-cv-1051 (E.D. Wis.), Dkt. No. 1. Citing Davis, the motion asserts

that “[t]his court must vacate the Petitioner’s conviction under 924(c)(1)(a) due

to the fact that a the predicate offense of Hobbs Act Robbery . . . no longer

satisfies the ‘crime of violence’ definition used in 924(c).” Id. at 1.
                                          10
II.   Analysis

      A.    Standard

      In a §2255 proceeding, the court must first review—or “screen”—the

motion. Rule 4 of the Rules Governing Section 2255 Proceedings provides that

      [i]f it plainly appears from the motion, any attached exhibits, and
      the record of prior proceedings that the moving party is not entitled
      to relief, the judge must dismiss the motion and direct the clerk to
      notify the moving party. If the motion is not dismissed, the judge
      must order the United States attorney to file an answer, motion, or
      other response within a fixed time, or to take other action the judge
      may order.

      A petitioner seeking relief under §2255 must allege either that the

sentence violated the Constitution or laws of the United States, that the court

was without jurisdiction, that the sentence exceeded the maximum authorized

by law or that the sentence is otherwise subject to collateral attack. 28 U.S.C.

§2255(a). At the screening stage, the court considers whether the petitioner has

raised claims that can be adjudicated in a §2255 proceeding, whether the

petitioner has exhausted his claims and whether he filed the motion within the

limitations period.

      B.    United States v. Davis

      The petitioner says that the court must vacate his conviction under

Davis, 139 S. Ct. 2319 (2019). Dkt. No. 1 at 3.

            1.        Timeliness

      28 U.S.C. §2255 imposes a one-year limitation period for filing motions

to vacate, set aside or correct federal sentences. The one-year period begins on

the latest of—

                                       11
      (1) the date on which the judgment of conviction becomes final;

      (2) the date on which the impediment to making a motion created by
      governmental action in violation of the Constitution or law of the
      United States is removed, if the movant was prevented from making
      a motion by such governmental action;

      (3) the date on which the right asserted was initially recognized by
      the Supreme Court, if that right has been newly recognized by the
      Supreme Court and made retroactively applicable to cases on
      collateral review; or

      (4) the date on which the facts supporting the claim or claims
      presented could have been discovered through the exercise of due
      diligence.


28 U.S.C. §2255(f).

      The petitioner filed his §2255 motion on July 13, 2020. Dkt. No. 1. The

court entered judgement in the underlying criminal case on May 3, 2019. The

court filed an amended judgment a week later. The petitioner did not file his

§2255 motion within one year of his judgment becoming final under

§2255(f)(1). He does not assert newly discovered evidence under §2255(f)(4), or

that an impediment prevented him from filing his motion under §2255(f)(2).

That leaves §2255(f)(3), “the date on which the right asserted was initially

recognized by the Supreme Court, if that right has been newly recognized by

the Supreme Court and made retroactively applicable to cases on collateral

review.” The United States Supreme Court decided United States v. Davis, __

U.S. __, 139 S. Ct. 2319 (2019) on June 24, 2019. At least one district court in

the Seventh Circuit has concluded that Davis recognized a new right that

applies retroactively on collateral review, Carter v. United States, No. 16-cv-

02184, 2019 WL 4126074, at *5 (C.D. Ill. Aug. 29, 2019), as has the Eleventh
                                        12
Circuit Court of Appeals, In re Hammoud, 931 F.3d 1032, 1037-1039 (11th

Cir. 2019). The court will assume for the purposes of this decision only that

Davis did recognize a new right and that it applies retroactively on collateral

review. The court notes that the petitioner dated his §2255 motion June 22,

2020. Dkt. No. 1 at 10. If the petitioner filed his §2255 motion on that date, it

would be timely, because he would have filed it within a year of the date of the

Supreme Court’s decision in Davis.

             2.    Procedural Default

      While a claim must be timely, it also must be cognizable. For a claim to

be cognizable under §2255, the petitioner must have raised the claim on direct

appeal; “[a]ny claim that could have been raised originally in the trial court and

then on direct appeal that is raised for the first time on collateral review is

procedurally defaulted.” Delatorre v. United States, 847 F.3d 837, 843 (7th Cir.

2017) (citing Hale v. United States, 710 F.3d 711, 713-14 (7th Cir. 2013)).

“Procedurally defaulted constitutional claims are not considered on collateral

review unless the petitioner shows either (1) actual innocence or (2) cause and

prejudice.” Delatorre, 847 F.3d at 843 (citing Bousley v. United States, 523

U.S. 614, 622 (1998)).

      If the petitioner raised the claim on direct appeal, the “law of the case”

doctrine dictates that a Circuit Court of Appeals’ decision becomes binding

when that defendant later raises the same claim through a §2255 motion to

vacate, set aside or correct a sentence. Fuller v. United States, 398 F.3d 644,




                                         13
648 (7th Cir. 2005) (citing United States v. Mazak, 789 F.2d 580, 581 (7th Cir.

1986)).

      The petitioner argues that his sentence and conviction violate Davis. Dkt.

No. 1 at 3. Id. The petitioner raises this claim for the first time in the §2255

motion.

      A claim cannot be raised for the first time in a § 2255 motion if it
      could have been raised at trial or on direct appeal. Sandoval v.
      United States, 574 F.3d 847, 850 (7th Cir.2009). Likewise, a § 2255
      appellant cannot raise for the first time on appeal a claim not
      presented to the district court in the § 2255 proceedings below.
      Pierce v. United States, 976 F.2d 369, 371 (7th Cir.1992). A federal
      prisoner cannot bring defaulted claims on collateral attack unless
      he shows both cause and prejudice for the default. Hale v. United
      States, 710 F.3d 711, 713 (7th Cir.2013); Gant v. United States, 627
      F.3d 677, 683 (7th Cir.2010). Absent a showing of both cause and
      prejudice, procedural default will only be excused if the prisoner can
      demonstrate that he is “actually innocent” of the crimes of which he
      was convicted. Torzala v. United States, 545 F.3d 517, 522 (7th
      Cir.2008).

McCoy v. United States, 815 F.3d 292, 295 (7th Cir. 2016).

      Normally, the doctrine of procedural default would bar this claim

because the petitioner did not raise it before this court or the Seventh Circuit.

But the petitioner may overcome procedural default if he can show that he had

cause for his failure to raise the issue earlier and actual prejudice. Cross v.

United States, 892 F.3d 288, 294 (7th Cir. 2018) (citing Bousley, 523 U.S. at

622). The petitioner can show cause for his failure to raise the Davis argument

before the trial court. “A change in the law may constitute cause for procedural

default if it creates ‘a claim that is “so novel that its legal basis is not

reasonably available to [trial or appellate] counsel.”’” Id. (citing Bousley, 523



                                          14
U.S. at 622). The Supreme Court decided Davis on June 24, 2019—six months

after the court accepted the petitioner’s guilty plea and two months after the

court imposed sentence. The Davis decision was not reasonably available to the

petitioner prior to sentencing; he has stated cause for his default.

      But the petitioner cannot show prejudice. Section 924(c) “authorizes

heightened criminal penalties for using or carrying a firearm ‘during and in

relation to,’ or possessing a firearm ‘in furtherance of’ any federal ‘crime of

violence or drug trafficking crime.’” Davis, 139 S. Ct. at 2324. The statute

defines a “crime of violence” in “two subparts—the first known as the elements

clause, and the second [known as] the residual clause.” Id. Section 924(c)(3)(A)

is the “elements” clause; it defines a “crime of violence” as “an offense that is a

felony” and “has as an element the use, or threatened use of physical force

against the person or property of another.” Section 924(c)(3)(B) is the “residual”

clause, and defines a “crime of violence” as “an offense that is a felony” and

“that by its nature, involves a substantial risk that physical force against the

person or property of another may be used in the course of committing the

offense.”

      In Davis the Supreme Court held that the “residual” clause—

§924(c)(3)(B)—was unconstitutionally vague, because it required a judge to

imagine the “ordinary” circumstances of whatever the underlying crime may

have been and then “guess” whether that crime would, “by its nature,” involve

a substantial risk that physical force against the person or property of another

might be used in the course of committing it. See Davis, 139 S. Ct. at 2325-26.

                                         15
The petitioner argues that in Davis, the court held that §924(c)(3)(B) was

unconstitutionally vague; he asserts that therefore, “[t]his court must vacate

the Petitioner’s conviction under 924(c)(1)(a), due to the fact that the predicate

offense of Hobbs Act Robbery, 18 U.S.C. Section 1951(a), no longer satisfies the

‘crime of violence’ definition used in 924(c).” Dkt. No. 1 at 3.

      The petitioner pled guilty to Counts Two, Three, Four and Five of the

indictment. Counts Two, Three and Four charged the petitioner with Hobbs Act

robbery. Count Five charged the petitioner with knowingly using, carrying and

brandishing a firearm in connection with the Hobbs Act robbery underlying

Count Four. Several times since the Supreme Court decided Davis, the Seventh

Circuit Court of Appeals has rejected the argument that a Hobbs Act robbery is

not a crime of violence under §924(c)(3)(A). See United States v. Brown, 973

F.3d 667, 697 (7th Cir. 2020); Oliver v. United States, 951 F.3d 841, 847 (7th

Cir. 2020); Velez v. United States, 793 Fed. App’x 453, 454 (7th Cir. 2020);

United States v. Ingram, 947 F.3d 1021, 1025-26 (7th Cir. 2020); United States

v. Fisher, 943 F.3d 809, 815 (7th Cir. 2019); United States v. Fox, 783 Fed.

App’x 630, 632 (7th Cir. 2019) (“[W]e have confirmed that a Hobbs Act robbery

is a crime of violence under the still-valid ‘elements clause’ of §924(c).”); United

States v. Rogers, 781 Fed. App’x 559, 560 (7th Cir. 2019); Haynes v. United

States, 936 F.3d 683, 690 (7th Cir. 2019) (“Hobbs Act robbery is a categorical

crime of violence under § 924(c) because it has as an element the actual,

attempted, or threatened use of force.”).




                                         16
          The Seventh Circuit has had opportunities since the Supreme Court’s

decision in Davis to change its position on whether Hobbs Act robbery

constitutes a crime of violence under the elements clause of Section

924(c)(3)(A). It has not done so. Seventh Circuit decisions bind this court. The

petitioner’s conviction for Hobbs Act robbery is a crime of violence under the

elements clause, Section 924(c)(3)(A). Davis does not entitle the petitioner to

relief.

                3.    Waiver

          Even if the petitioner could have shown that Davis entitled him to relief,

the petitioner’s express waivers of appellate and §2255 relief rights in his plea

agreement bar relief. The Seventh Circuit has held that a waiver of §2255 relief

in a plea agreement is enforceable, and that a court should treat it no

differently than the waiver of a direct appeal. See Jones v. United States, 167

F.3d 1142, 1145 (7th Cir. 1999); see also United States v. Perillo, 897 F.3d

878, 882 (7th Cir. 2018) (“A ‘voluntary and knowing waiver of an appeal is valid

and must be enforced.’”) (quoting United States v. Sakellarion, 649 F.3d 634,

638 (7th Cir. 2011)). “An appeal waiver does not prevent challenges to a

sentence based on a constitutionally impermissible factor such as race, a

sentence that exceeds the statutory maximum for the particular crime, a

proceeding lacking a ‘minimum of civilized procedure,’ or ineffective assistance

of counsel in negotiating the plea agreements.” United States v. Campbell, 813

F.3d 1016, 1018 (7th Cir. 2016). A petitioner who waives his right to appeal

may argue that he did not knowingly and voluntarily enter into the agreement.

                                           17
Jones, 167 F.3d at 1145. Representations made to a court during a plea

colloquy are presumptively true. Hurlow v. United States, 726 F.3d 958, 968

(7th Cir. 2013) (quoting United States v. Chavers, 515 F.3d 722, 724 (7th Cir.

2008)).

       The plea agreement and the plea colloquy demonstrate that the petitioner

acknowledged that he was guilty of both the Hobbs Act robberies and

knowingly using, carrying and brandishing a firearm during the Hobbs Act

robbery charged in Count Four. Because the court presided over both the

change-of-plea hearing and the sentencing hearing, the court is satisfied that

the petitioner entered into the agreement voluntarily, knowingly and

intelligently. The petitioner now claims that his sentence violates Davis. That is

not a basis for relief given his admissions in the plea agreement and at the plea

colloquy and his waiver of his appellate rights. The petitioner’s express plea

waiver bars this claim, even though the waiver predated Davis. Oliver v. United

States, 951 F.3d 841, 845-46 (7th Cir. 2020). Because the petitioner has not

alleged that his attorney was ineffective in negotiating the appellate waiver and

because he cannot demonstrate that his plea was not knowing or voluntary,

the petitioner is not entitled to relief on his Davis claim.

       The court will deny the §2255 motion.

III.   Certificate of Appealability

       Under Rule 11(a) of the Rules Governing Section 2255 Proceedings, “the

district court must issue or deny a certificate of appealability when it enters a

final order adverse to the applicant. A court may issue a certificate of

                                         18
appealability only if the applicant makes a substantial showing of the denial of

a constitutional right. See 28 U.S.C. §2253(c)(2). The standard for making a

“substantial showing” is whether “reasonable jurists could debate whether (or

for that matter, agree that) the §2255 motion should have been resolved in a

different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 483-84

(2000) (internal quotations omitted). The court declines to issue a certificate of

appealability, because reasonable jurists could not debate that the petitioner’s

motion to vacate, set aside or correct his sentence plainly does not entitle him

to relief under 28 U.S.C. §2255(a).

IV.   Conclusion

      The court DENIES the petitioner’s motion to vacate, set aside or correct

sentence under 28 U.S.C. §2255. Dkt. No. 1.

      The court DECLINES TO ISSUE a certificate of appealability.

      The court ORDERS that this case is DISMISSED with prejudice. The

clerk will enter judgment accordingly.

      Dated in Milwaukee, Wisconsin this 28th day of May, 2021.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         19
